Citation Nr: 1757647	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  17-27 515	)	DATE
Advanced on Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative traumatic arthritis of the cervical spine.

2.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity.


ORDER

A disability rating in excess of 40 percent for degenerative traumatic arthritis of the cervical spine is denied.

A disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity is denied.

A disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity is denied.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's cervical spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or evidence of incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 6 weeks during any 12-month period.

2.  Throughout the appeal period, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve without evidence of marked muscular atrophy.

3.  Throughout the appeal period, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve without evidence of marked muscular atrophy.


CONCLUSIONS OF LAW

1.  Entitlement to disability rating in excess of 40 percent for degenerative traumatic arthritis of the cervical spine has not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5010-5242 (2017).

2.  The criteria for a rating in excess of 40 percent rating for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for a rating in excess of 40 percent rating for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from March 1943 to August 1972.  He is the recipient of a Purple Heart, among other awards.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a February 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In September 2017, the Veteran testified at a Board hearing before the undersigned.

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Cervical Spine Disability 

Under VA's Rating Schedule, disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The Veteran's service-connected cervical spine disability is currently evaluated as 40 percent disabling pursuant to DCs 5010-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the first DC is assigned for traumatic arthritis under DC 5010, while the second DC is assigned for degenerative arthritis of the spine under DC 5242. 

The General Rating Formula provides the same rating criteria for Diagnostic Codes 5235 through 5243.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. 
§ 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, IVDS is evaluated on the total duration of incapacitating episodes over the past 12 months.  A rating for 40 percent requires the disability be productive of incapacitating episodes having a total duration of at least 4 but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six but less than 12 weeks during the past 12 months.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. Note (1).

A January 2016 private treatment record shows that the Veteran presented for evaluation of neck pain.  He did not have any arm pain, numbness, weakness or tingling.  He used some Voltaren gel and then heat and cold packs.  He recently had an episode where he was bedridden for about seven days due to the discomfort where he could not move his head.  He used a pacemaker and was on Coumadin, which complicated his treatment for his neck problem.  He described his symptoms as constant in nature and moderate in intensity.  Physical examination showed that the Veteran was alert, in no acute distress, well-nourished and well-developed.  He had no apparent limitations in mobility and normal gait.  He had full weight-bearing status on the right and on the left.  His cervical spine appeared normal.  There was no tenderness except the left paraspinal and right paraspinal.  Palpatory findings included bilateral muscle spasms.  Flexion was not restricted and was painless, though extension was restricted and was painful.  The examiner noted that the Veteran was on Coumadin and had a pacemaker.  This prevented him from taking anti-inflammatory medications, which would be the best way to treat his symptoms.

The Veteran underwent VA examination in January 2017.  He was diagnosed with degenerative traumatic arthritis of the cervical spine.  The Veteran stated that the pain in his neck had increased substantially within the past 18 months.  For example, he needed to use a topical analgesic to his neck three times a day.  He stated that he was never completely pain free and had pain all the time.  He used hot and cold packs as he could not take NSAIDs due to pacemaker and Coumadin use.  The Veteran wore a soft neck collar daily.  His normal daily activities have been excluded or limited.  His current symptoms were a deep, severe, burning pain in his neck that spread out to his arms and shoulders that was always there.  On average, when the Veteran was motionless, his pain was three out of 10 and when in motion, his pain could reach a level of nine out of 10.  As current treatment, the Veteran used heat packs and cold packs intermittently, Voltaren Gel one percent two times daily, and Tylenol 500 mg PRN for pain.  

As for functional impairment, the Veteran stated that he had instances where he could not feel his neck often, impairment happened frequently, and that his neck hurt the most when he moved it.  Forward flexion was measured to 25 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral rotation to degrees.  There was pain on motion.  The Veteran did not have ankylosis of the cervical spine.  Neurological examination of the bilateral upper extremities was within normal limits.  Sensory examination was normal. The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no evidence of IVDS of the cervical spine.  The Veteran reported the regular use of a brace, cane, and walker.  

In February 2017, the Veteran submitted a statement describing his current condition and restrictions.  He wrote that he was never completely pain free and always at a level of three or more.  He reported that he was recently confined to his bed or recliner for seven days and that any movement brought unbearable pain.  He applied heat or cold packs continuously while in the recliner.  He reported having to sleep on his back propped up by two pillows and that he also placed a pillow under his knees to reduce stress on his neck.  Driving a car was restricted to local areas (25 to 30 miles) with a neck collar.  Working at his desk with a neck collar was limited to 60 to 90 minutes.  He frequently applied heat and cold packs to reduce his pain.  The Veteran reported that just tilting his head back very slightly while shaving his neck was very painful.  He also related that normal daily activities were limited or excluded.

After a careful and thorough review of all the medical and lay evidence of record, the Board finds that the currently assigned 40 percent disability rating for the Veteran's service-connected cervical spine disability with degenerative traumatic arthritis approximates the Veteran's current degree of disability. 

The evidence does not reveal the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  Rather, the evidence contains clinical findings of no ankylosis of the spine.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2017), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board has considered whether a higher rating may be granted under the Formula for Rating IVDS Based on Incapacitating Episodes.  Although there is evidence, such as the January 2016 private treatment record and February 2017 statement, reflecting the Veteran's report that he was bedridden for about seven days, there is, however, no lay or medical evidence showing the Veteran's cervical spine disability is manifested by incapacitating episodes of IVDS requiring treatment and bed rest prescribed by a physician.  Therefore, the Veteran's cervical spine disability does not warrant a higher disability rating based upon intervertebral disc syndrome or incapacitating episodes.

As noted above, when evaluating the disability rating assignable to a spinal disability, the Board must consider any neurologic abnormalities associated with the spinal disability.  There is no lay or medical evidence showing the Veteran's cervical spine disability has been manifested by a separately ratable neurologic disability, to include bowel or bladder dysfunction.  Therefore, the Board finds the preponderance of the evidence does not reflect that the Veteran experiences bladder, bowel, or other objective neurologic abnormalities as a result of his service-connected cervical spine disability; thus, a separate compensable rating is not warranted. 

The Veteran is competent to report symptoms capable of lay observation, such as pain, limitation of motion, and limitation of activities.  However, the Veteran's testimony and contentions have not asserted that there is ankylosis of the cervical or entire thoracolumbar spine.  

The Board has considered the Veteran's testimony and contentions regarding the pain he experiences from his cervical spine disability and the limitations this pain puts on his functioning.  The Board finds the Veteran to be very credible with respect to these contentions and does not discount the severity of the symptoms experienced by the Veteran.  However, the Board cannot provide a benefit not authorized by VA regulations.  In this case, in order to warrant a disability rating in excess of 40 percent for the cervical spine disability, the evidence would need to show ankylosis of the entire thoracolumbar spine or incapacitating episodes of IVDS of 6 weeks or more in the last year that were treated by bedrest prescribed by a physician.  These symptoms have not been shown at any time during the appeal period.  

Accordingly, the Board finds the preponderance of the evidence is against a finding that a disability rating in excess of 40 percent for service-connected cervical spine disability is warranted.  As a preponderance of the evidence weighs against this claim,  the benefit the doubt rule is not for application.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a disability rating in excess of 40 percent for service-connected cervical spine disability is not warranted.


B. Peripheral Neuropathy of the Left and Right Lower Extremity

The Veteran is currently service connected for peripheral neuropathy of the right and left lower extremities and assigned 40 percent disability ratings for each extremity under the provisions of Diagnostic Code 8520 of VA's Rating Schedule. 38 C.F.R. § 4.124a.  Diagnostic Code 8520 pertains to the sciatic nerve.  Under this regulation, incomplete paralysis of the sciatic nerve is rated 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The words "mild," "moderate," "moderately severe," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A September 2016 VA treatment record shows treatment for decreased sensory in the bilateral legs due to idiopathic neuropathy of the lower limbs.  The Veteran reported having bilateral foot numbness and not knowing whether his shoes were on.  He denied having any foot pain.  He awakened at about 3 a.m. with bilateral knee pain and applied a thin film of capsaicin cream to his knees.  He reported using about one tube per month.  He also took pregabalin and was comfortable with this therapy.  Physical examination showed that vibration sensation was absent at the knees and below and pin sensation was reduced below the knees bilaterally.

A December 2016 Peripheral Nerves Conditions examination report shows that the Veteran was diagnosed with peripheral neuropathy.  He reported severe constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness in the bilateral lower extremities.  His reflexes were hypoactive in the bilateral ankles.  Muscle strength testing was normal bilaterally.  He had decreased sensation in the bilateral lower extremities.  He had trophic changes in the bilateral lower extremities.  He also had an antalgic gait due to neuropathy and knee pain.  The examiner stated that the Veteran was using a cane due to gait instability, neuropathy, and knee pain.  In regards to functional impact, the examiner noted that the Veteran's sensory loss and pain limited his stability with walking.

An April 2017 VA treatment record shows that the Veteran reported that his neuropathy pain was worse.  The assessment was that his idiopathic neuropathy pain was probably worse because he was on a moderate dose of pregabalin.  It was recommended that he increase his medication of pregabalin to four daily and refill capsaicin.

The Veteran contends that his symptoms include pain, numbness and a decreased sensation in his lower extremities which limits his physical abilities, including ambulating.  The Board does not doubt the Veteran's contentions and finds the examination reports and treatment records in this case to be consistent with the Veteran's contentions regarding his symptoms in the lower extremities.  However, the Board cannot grant a higher rating in this case, as a rating in excess of 40 percent requires severe incomplete paralysis with marked muscular atrophy.  None of the medical evidence of record demonstrates any muscular atrophy of the Veteran's lower extremities, much less severe muscle atrophy.  Additionally, the Veteran himself has not contended that he has any muscle atrophy of the lower extremities.   As noted above, the December 2016 VA examiner described the Veteran's motor strength in the lower extremities as normal, and observed no evidence of atrophy.  

Although the Board sympathizes with the Veteran's difficulties due to his peripheral neuropathy of the right and left lower extremities and does not discount the severity of his symptoms, the Board cannot authorize a benefit not provided for by VA regulations.  Because the Veteran's lower extremity disabilities are not manifested by severe incomplete paralysis of the sciatic nerve with marked muscle atrophy, a rating in excess of 40 percent for each lower extremity is not warranted.  As a preponderance of the evidence weighs against this claim,  the benefit the doubt rule is not for application.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veterans 

Department of Veterans Affairs


